65 So.3d 98 (2011)
Alex N. RODAS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-0047.
District Court of Appeal of Florida, First District.
June 23, 2011.
Alex N. Rodas, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant claims that he was not awarded proper prior prison credit following resentencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The state has conceded that the matter should be reversed and remanded. We therefore reverse and remand for the trial court to either attach documents conclusively refuting the appellant's prison credit claim, or for the court to award the appellant the credit he seeks. See Davidson v. State, 780 So.2d 984 (Fla. 1st DCA 2001) (stating that upon resentencing a defendant is entitled to prison credit for time already served).
REVERSED AND REMANDED.
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.